MaoLeah, J. (concurring.)
Apparently there were no defects, not visible upon ordinary inspection, in the goods when purchased in Arkansas, and no suggestion thereof to the plaintiff upon their arrival in Brooklyn. Remonstrance, after more than reasonable time and opportunity for inspection had passed, was insufficient and a waiver by the vendee, who seems to have relied more upon the personal undertaking of the auctioneer than upon a guaranty by the vendor.-
The judgment should be reversed and a new trial ordered.
Judgment reversed and new trial ordered, with costs to appellant to abide event,